*388Conclusions of Law and Ordek of Censure
The Supreme Court concludes that the Commission’s findings of fact are supported by substantial evidence. We therefore accept the facts as established by the findings and apply the law accordingly.
*389G.S. 7A-376 (Cum. Supp. 1975) provides, in pertinent part, as follows:
“Upon recommendation of the Commission, the Supreme Court may censure or remove any justice or judge for wilful misconduct in office, ... or conduct'prejudicial to the administration of justice that brings the judicial office into disrepute.”
Willful misconduct in office denotes “improper and wrong conduct of a judge acting in his official capacity done intentionally, knowingly and, generally, in bad faith. It is more than a mere error of judgment or an act of negligence. While the term would encompass conduct involving moral turpitude, dishonesty, or corruption, these elements need not necessarily be present.” In re Edens, 290 N.C. 299, 226 S.E. 2d 5 (1976).
Conduct prejudicial to the administration of justice that brings the Judicial Office into disrepute denotes “conduct which a judge undertakes in good faith but which nevertheless would appear to an objective observer to be not only unjudicial conduct but conduct prejudicial to public esteem for the judicial office.” Geiler v. Commission on Judicial Qualifications, 10 Cal. 3d 270, 515 P. 2d 1, 110 Cal. Reptr. 201 (1973), cert. denied, 417 U.S. 932; In re Edens, supra. Whether a judge’s conduct should be so characterized “depends not so much on the judge’s motives but more on the conduct itself, the results thereof, and the impact such conduct might reasonably have upon knowledgeable observers.” In re Crutchfield, 289 N.C. 597, 223 S.E. 2d 822 (1975).
A criminal prosecution is an adversary proceeding in which the prosecuting attorney and defendant or his counsel are entitled to be present and to be heard. Failure to accord the prosecutor such opportunity violates North Carolina Code of Judicial Conduct, Canon 3A(4), 283 N.C. 771, 772, which provides :
“A judge should accord to every person who is legally interested in a proceeding, or his lawyer, full right to be heard according to law, and, except as authorized by law, neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding.”
Application of the foregoing legal principles to defendant’s actions in the various cases detailed in the findings of fact *390compels the conclusion that respondent is guilty of willful misconduct in office and conduct prejudicial to the administration of justice that brings the judicial office into disrepute in that respondent: (1) improperly precluded the district attorney from participating in the disposition of cases in which he represented the State and was entitled to be present and to be heard; (2) improperly removed the disposition of cases from public view in open court and transacted the court’s business in secrecy; (3) improperly entered a judgment of not guilty in the Dr. Darviris case under circumstances suggesting bad faith; (4) improperly changed the court’s judgment in the Lindsey Anthony Antis case under circumstances suggesting bad faith; and (5) violated Canon 3A(4) of the North Carolina Code of Judicial Conduct. We conclude that respondent should be censured for such conduct in accordance with the recommendation of the Judicial Standards Commission.
Now, therefore, it is Ordered by the Supreme Court of North Carolina that Judge George Z. Stuhl, be, and he is hereby censured for his improper conduct established and detailed in the findings of fact of the Judicial Standards Commission.
Done by the Court in Conference this 5th day of April 1977.
Exum, Justice
For the Court